Title: To James Madison from Henry Molier, 19 May 1802
From: Molier, Henry
To: Madison, James


					
						Sir.
						Baltimore 19th. May 1802.
					
					Owing to the absence, from Town, of one of my friends and being desirous of returning, duly executed, the here-enclosed Bond, I have not acknowledged sooner the receit of the letter you did me the honor of adressing me the 26th. Ultimo, accompanying a Duplicate of my Commission as Consul at Corunna, together with the Instructions: It will ever be my pride to shew the high and gratefull sense I have of the honorable trust placed in me, and nothing will gratify me more than to have frequent opportunities of giving convincing proofs thereof.
					I am doing my best endeavour to close some concerns I have, yet, pending here and will not lose a moment to go out to the place of my destination. With sentiments of the highest consideration, I have the honor to be, Sir, Your most obed. Servt.
					
						H. Molier
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
